Title: To George Washington from Alexander Hamilton, 13 March 1794
From: Hamilton, Alexander
To: Washington, George


          
            The President of the United States
            March 13. [17]94.
          
          The Secretary of the Treasury presents his respects to the President. He sent yesterday
            for the papers necessary to furnish the particular instances of misconduct in certain
            officers of Pennsylvania, but on examination they prove not to be the right ones. There
            is probably not time to correct the error today; but the President may mention the
            circumstance to the Governor & inform him that he will direct me to communicate
              particulars.
        